DAVIDSON, Judge.
The conviction is for selling whisky in a dry area. The punishment assessed is a fine of $200.00.
This case is similar in all respects to that of Gus Walker v. State, No. 21,847, this day decided.
*159The charge of the court in this case is subject to the same defects pointed out and upon which a reversal of that case was ordered.
For the same reason the judgment of the trial court in this case is reversed and the cause remanded. '
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.